Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 

Claim Objections
Claims 6 & 15 objected to because of the following informalities:  "They" instead of "The" leads the sentence.  Appropriate correction is required.
Claim 18 objected to because of the following informalities:  Claim 18 refers to claim 177.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 7 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Phuyal (US 2019/0212724 A1).
Regarding Claim 1:
Phuyal discloses a drone-coupled wireless device enabled for cellular network communication (Paragraph 0054), which operates on RF networking (Paragraph 0048). A plurality of ground radios are seen in figure 1 below, illustrated by towers 105. 

    PNG
    media_image1.png
    430
    682
    media_image1.png
    Greyscale

Phuyal discloses a signal strength report for handover requests (Paragraph 0117) that measures signal strength from a variety of candidate stations that are potentially viable for handover. Phuyal additionally discloses operations originating from each base station that determine optimal parameters for highest signal quality via sending signals along different beam directions (Paragraph 0067). This operation can be carried out by the processor as described in paragraph 0023. A single serving base station for the UE is disclosed in paragraph 0093, which sends triggers for controls such as power to the propellers as disclosed in paragraph 0055.  

Regarding Claim 2:
“The system of claim 1 wherein the airborne radio is configured as a master and each of the plurality of ground radios subscribes to the airborne radio.”
In a master-subscriber relationship, as described in paragraph 0033 of the instant application, the airborne radio is broadcasting and the ground radios may accept and process the data, with there only being one ground radio in control at any given time. 
Paragraph 0117 discloses the handover process of the UAV between which ground radio is configured as the serving cell by determining signal strength to a plurality of neighboring cells and selecting a new controlling ground radio cell. 

Regarding Claim 3: 
“The system of claim 2 wherein the processor of each of the plurality of ground radios processes data from the airborne radio.”
In paragraph 0117 each of the plurality of ground radios neighboring the one currently in control processes data from the UAV to determine reference signal received quality in order to determine what tower to use as the controlling cell. 

Regarding Claim 7:
“The system of claim 1 wherein each of the plurality of ground radios comprises a single receiver adapted to receive a plurality of data channels centered at an intermediate frequency and the processor of each of the plurality of ground radios is adapted to process the plurality of data channels”
Paragraph 0124 discloses that the receiver may compose a single antenna or a series of antennae, receiving signals on a plurality of data channels. The receiver disclosed further performs processing on the signaling. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Phuyal (US 20190212724 A1) further in light of Hampel (US 20150373615 A1).
Regarding Claim 4:
“The system of claim 1 further comprising: an open shortest path first router having a routing table containing the one or more performance metrics of each of the plurality of ground radios.”
Phuyal discloses a signal strength report for handover requests (Paragraph 0117) that measures signal strength from a variety of candidate stations that are potentially viable for handover. 
Phuyal does not disclose an open shortest path first router. 
Hampel teaches an open shortest path first router as being one of the potential signal routing configurations (Paragraph 0063).
Phuyal discloses a UAV control system for beyond line of sight control, utilizing cellular network and associated base stations (Paragraph 0045). Hampel recites a cellular data routing network, while Hampel recites a wireless interface between base stations (Paragraph 0009). It is well understood in the art of vehicle controls that communication protocols may be configured in different ways in order to achieve different priorities and results, as these systems use substantially similar elements of the UAV and base station. As a result, it would be obvious to combine Hampel’s routing mechanisms as a method of optimizing data packet flow in the system. 

Regarding Claim 5:
“The system of claim 4 wherein the processor of the active ground radio utilizes the routing table to execute an algorithm to select an active ground radio to increase throughput between airborne radio and the active ground radio”
Paragraph 0117 of Phuyal discloses the current serving base station (505-a) utilizing the measurement report with signal strength between the UAV and neighboring cells, and initiating a handover procedure when the signal power from another base station (505-b) is determined to be better than (505-a) by a threshold amount. 

Regarding Claim 6:
“They system of claim 5 wherein the processor of each of the plurality of ground radios executes a training sequence and derives the one or more performance 17UNMANNED AERIAL VEHICLE COMMUNICATION SYSTEMmetrics from communication received from the airborne radio during the training sequence.”
Phuyal discloses operations originating from each base station that determine optimal parameters for highest signal quality via sending signals along different beam directions (Paragraph 0067) and receiving feedback from the UAV. This operation can be carried out by the processor as described in paragraph 0023.
Claim(s) 8-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Phuyal (US 20190212724 A1) further in light of Gu (US 6631170 B1).
Regarding Claim 8:
“The system of claim 7 wherein the processor comprises a down converter adapted to receive the plurality of data channels and convert to an intermediate frequency signal having the intermediate frequency.”
Phuyal does not disclose a down converter as part of the processing. 
Gu recites RF base stations (Column 3 Lines 48 - 51) including down conversion (Column 4 Line 58 – Column 5 Line 4) that converts the received signal into one with a new carrier frequency.
It is old and well understood in the art of vehicle controls that a variety of processing methods can be applied to radio or cellular signals in order to discriminate or otherwise filter frequencies. Gu teaches specific alterations to RF base stations to include these processing means including down conversion (Column 4 Line 58 – Column 5 Line 4) and signal filtering (Gu Column 2 Lines 25-28). It would be obvious to one of ordinary skill in the art to combine the teachings of Gu with the UAV system of Phuyal, as the addition and specific recitation of different processing methods allows for specific signal processing methodologies to be used in the cellular tower network of Phuyal. 

Claim(s) 9-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Phuyal (US 20190212724 A1) further in light of Gu (US 6631170 B1) "Modified Phuyal" further in light of Shattil (US 10,797,733).

Regarding Claim 9:
“The system of claim 8 wherein the processor comprises a plurality of processing paths wherein each of the plurality of processing paths is adapted to receive the intermediate frequency signal having the plurality of data channels and process one of the plurality of data channels; and wherein each of the plurality of processing paths operates simultaneously.”
Modified Phuyal does not teach processing multiple signals simultaneously. 
Shattil teaches in Column 57 Lines 25-33 a transceiver in a network system adapted to process multiple signals simultaneously from one or more transmissions. 
Shattil recites processing and routing features for a distributed cellular network to increase performance (Column 3 Lines 33-49). Phuyal discloses a drone-coupled radio protocol (Paragraph 0006) that establishes wireless communication between a drone and hands over control to another bearer based on capability (Paragraph 0031). It is well understood in the art of vehicle controls that network communications can be configured in a variety of ways, and a UAV networking system as disclosed in Phuyal would be obvious to combine with the network configuration of Shattil to improve the performance of processing in a distributed network as taught in Shattil. 

Regarding Claim 10:
“The system of claim 9 wherein each of the plurality of processing paths comprises a baseband converter adapted to convert one of the plurality of data channels to a baseband frequency signal having a baseband frequency; and wherein a center frequency of each of the baseband frequencies is unique to each of the data channels.”
Modified Phuyal does not disclose a baseband converter. 
Gu teaches a baseband processor as a portion of the processing as seen in figure 2 below, and in Column 2 Lines 15-18. 

    PNG
    media_image2.png
    578
    1477
    media_image2.png
    Greyscale


Regarding Claim 11:
“The system of claim 10 wherein each of the plurality of processing paths comprises a narrow low pass finite impulse response filter adapted to discriminate a target data channel from the rest of the plurality of data channels.”
Modified Phuyal does not disclose a low pass finite impulse response filter to discriminate data channels. 
Gu teaches a low pass filter to isolate the desired signal in Column 2 Lines 25-28. A narrow low pass finite impulse response filter is a specific type of filter that is anticipated by the broader category of “low pass filter” as taught by Gu. 

Regarding Claim 12:
“The system of claim 10 wherein the center frequency of each of the plurality of data channels are uniformly distributed around the intermediate frequency.”
Modified Phuyal does not disclose uniformly distributing data channels around a center frequency. 
Gu teaches a uniform distribution of center frequencies in Column 8 Lines 35 – 38, with equal intervals of 1.25 MHz above and below a center frequency.

Regarding Claim 13:
“The system of claim 12 wherein each center frequency is an interval away from each adjacent center frequency.”
Modified Phuyal does not disclose uniformly distributing data channels at equal intervals from other data channels around a center frequency. 
Gu teaches a uniform distribution of center frequencies in Column 8 Lines 35 – 38, with equal intervals of 1.25 MHz above and below a center frequency.

Claim(s) 14-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Phuyal (US 2019/0212724 A1) further in light of Hampel (US 20150373615 A1).
Regarding Claim 14:
Phuyal discloses a drone-coupled wireless device enabled for cellular network communication (Paragraph 0054), which operates on RF networking (Paragraph 0048). A plurality of ground radios are seen in figure 1 above, illustrated by towers 105. 
Phuyal discloses a signal strength report for handover requests (Paragraph 0117) that measures signal strength from a variety of candidate stations that are potentially viable for handover. Phuyal additionally discloses operations originating from each base station that determine optimal parameters for highest signal quality via sending signals along different beam directions (Paragraph 0067). This operation can be carried out by the processor as described in paragraph 0023. A single serving base station for the UE is disclosed in paragraph 0093, which sends triggers for controls such as power to the propellers as disclosed in paragraph 0055.  Paragraph 0117 of Phuyal discloses the current serving base station (505-a) utilizing the measurement report with signal strength between the UAV and neighboring cells, and initiating a handover procedure when the signal power from another base station (505-b) is determined to be better than (505-a) by a threshold amount
Phuyal does not disclose:
“…an open shortest path first router having a routing table containing the one or more performance metrics of each of the plurality of ground radios;
Hampel teaches an open shortest path first router as being one of the potential signal routing configurations (Paragraph 0063).
Phuyal discloses a UAV control system for beyond line of sight control, utilizing cellular network and associated base stations (Paragraph 0045). Hampel recites a cellular data routing network, while Hampel recites a wireless interface between base stations (Paragraph 0009). It is well understood in the art of vehicle controls that communication protocols may be configured in different ways in order to achieve different priorities and results, as these systems use substantially similar elements of the UAV and base station. As a result, it would be obvious to combine Hampel’s routing mechanisms as a method of optimizing data packet flow in the system. 

Regarding Claim 15:
“They system of claim 14 wherein the processor of each of the plurality of ground radios receives a training sequence and derives the one or more performance metrics from communication received from the airborne radio during the training sequence.”
Paragraph 0117 of Phuyal discloses a signal sent from the UE (UAV) with a reference signal being analyzed (processed) by a plurality of base stations for reference signal received power, or reference signal received quality, and being reported back to the UAV to determine optimal base station to communicate through. 

Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Phuyal (US 2019/0212724 A1) as modified by Hampel (US 20150373615 A1), further in light of Shattil (US 10,797,733 B1).

Regarding Claim 16:
“The system of claim 14 wherein each of the plurality of ground radios comprises a single receiver adapted to receive a single carrier frequency; and 19UNMANNED AERIAL VEHICLE COMMUNICATION SYSTEM the processor of each of the plurality of ground radios is adapted to process a plurality of data channels and comprises: a down converter adapted to convert one of the plurality of data channels to a baseband frequency; and a plurality of processing paths wherein each of the plurality of processing paths is adapted to receive one of the plurality of data channels simultaneously with processing other of the plurality of data channels by other of the plurality of processing paths.”
Phuyal as modified does not disclose multiple signals processed simultaneously. 
Shattil teaches in Column 57 Lines 25-33 a transceiver in a network system adapted to process multiple signals simultaneously from one or more transmissions. 
Shattil recites processing and routing features for a distributed cellular network to increase performance (Column 3 Lines 33-49). Phuyal discloses a drone-coupled radio protocol (Paragraph 0006) that establishes wireless communication between a drone and hands over control to another bearer based on capability (Paragraph 0031). It is well understood in the art of vehicle controls that network communications can be configured in a variety of ways, and a UAV networking system as disclosed in Phuyal would be obvious to combine with the network configuration of Shattil to improve the performance of processing in a distributed network as taught in Shattil. 

Claim(s) 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Phuyal (US 2019/0212724 A1) as modified by Hampel (US 20150373615 A1) and Shattil (US 10,797,733 B1), further in light of Gu (US 6631170 B1),.

Regarding Claim 17:
“The system of claim 16 wherein each of the plurality of processing paths comprises a down converter adapted to convert one of the plurality of data channels to a baseband frequency signal having a baseband frequency; and wherein a center frequency of each of the plurality of data channels is unique.”
Phuyal as modified does not disclose a baseband converter. 
Gu discloses a baseband processor as a portion of the processing as seen in figure 2 below, and in Column 2 Lines 15-18. 
It is old and well understood in the art of vehicle controls that a variety of processing methods can be applied to radio or cellular signals in order to discriminate or otherwise filter frequencies. Gu teaches specific alterations to RF base stations to include these processing means including down conversion (Column 4 Line 58 – Column 5 Line 4) and signal filtering (Gu Column 2 Lines 25-28). It would be obvious to one of ordinary skill in the art to combine the teachings of Gu with the UAV system of Phuyal, as the addition and specific recitation of different processing methods allows for specific signal processing methodologies to be used in the cellular tower network of Phuyal. 

Regarding Claim 18:
Note: “the system of Claim 177” is interpreted to have an intended meaning of “the system of Claim 17” for the purposes of this analysis. Claim 17 is anticipated as laid out above. 
“The system of claim 177 wherein the center frequencies of the plurality of data channels are uniformly distributed around the intermediate frequency.”
Phuyal as modified does not disclose uniformly distributing data channels at equal intervals from other data channels around a center frequency. 
Gu teaches a uniform distribution of center frequencies in Column 8 Lines 35 – 38, with equal intervals of 1.25 MHz above and below a center frequency.

Regarding Claim 19:
“The system of claim 18 wherein each of the plurality of data channels is an interval away from each adjacent data channel.”
Phuyal as modified does not disclose uniformly distributing data channels at equal intervals from other data channels around a center frequency. 
Gu teaches a uniform distribution of center frequencies in Column 8 Lines 35 – 38, with equal intervals of 1.25 MHz above and below a center frequency.

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Phuyal (US 2019/0212724 A1)) further in light of Hampel (US 20150373615 A1), Gu (US 6631170 B1), and Shattil (US 10,797,733 B1).
Regarding Claim 20:
Phuyal discloses a drone-coupled wireless device enabled for cellular network communication (Paragraph 0054), which operates on RF networking (Paragraph 0048). A plurality of ground radios are seen in figure 1 above, illustrated by towers 105. 
Phuyal further discloses a signal strength report for handover requests (Paragraph 0117) that measures signal strength from a variety of candidate stations that are potentially viable for handover. Phuyal additionally discloses operations originating from each base station that determine optimal parameters for highest signal quality via sending signals along different beam directions (Paragraph 0067) and receiving results from the UAV. This operation can be carried out by the processor as described in paragraph 0023. A single serving base station for the UE is disclosed in paragraph 0093, which sends triggers for controls such as power to the propellers as disclosed in paragraph 0055.  Paragraph 0124 discloses that the receiver of the base station may compose a single antenna or a series of antennae, receiving signals on a plurality of data channels. The receiver disclosed further performs processing on the signaling. 
Paragraph 0117 of Phuyal discloses the current serving base station (505-a) utilizing the measurement report with signal strength between the UAV and neighboring cells, and initiating a handover procedure when the signal power from another base station (505-b) is determined to be better than (505-a) by a threshold amount. 
Phuyal does not disclose:
“a down converter adapted to convert the plurality of data channels to an intermediate frequency signal having an intermediate frequency, 20UNMANNED AERIAL VEHICLE COMMUNICATION SYSTEM a processor… comprising: a plurality of processing paths wherein each of the plurality of processing paths is adapted to receive the plurality of data channels and process one of the plurality of data channels simultaneously with processing other of the plurality of data channels by other of the plurality of processing paths and wherein each of the plurality of processing paths comprises a baseband converter adapted to convert each of the plurality of data channels to a baseband frequency signal having a center frequency unique to each of the other data channels, wherein the baseband frequencies of the plurality of processing paths are distributed uniformly around the intermediate frequency and each baseband frequency is an equal interval away from each adjacent baseband frequency; and an open shortest path first router; wherein the airborne radio is configured to receive control data only from a current active ground radio”
Hampel teaches an open shortest path first router as being one of the potential signal routing configurations (Paragraph 0063).
Gu teaches a baseband processor as a portion of the processing as seen in figure 2 below, and in Column 2 Lines 15-18. 
Gu teaches RF base stations (Column 3 Lines 48 - 51) including down conversion (Column 4 Line 58 – Column 5 Line 4) that converts the received signal into one with a new carrier frequency. Gu teaches a uniform distribution of center frequencies in Column 8 Lines 35 – 38, with equal intervals of 1.25 MHz above and below a center frequency.
Shattil teaches in Column 57 Lines 25-33 a transceiver in a network system adapted to process multiple signals simultaneously from one or more transmissions. 
Hampel, Gu, and Shattil are combined with Phuyal under the following rationale:
Hampel: Phuyal discloses a UAV control system for beyond line of sight control, utilizing cellular network and associated base stations (Paragraph 0045). Hampel recites a cellular data routing network, while Hampel recites a wireless interface between base stations (Paragraph 0009). It is well understood in the art of vehicle controls that communication protocols may be configured in different ways in order to achieve different priorities and results, as these systems use substantially similar elements of the UAV and base station. As a result, it would be obvious to combine Hampel’s routing mechanisms as a method of optimizing data packet flow in the system. 
Gu: It is old and well understood in the art of vehicle controls that a variety of processing methods can be applied to radio or cellular signals in order to discriminate or otherwise filter frequencies. Gu teaches specific alterations to RF base stations to include these processing means including down conversion (Column 4 Line 58 – Column 5 Line 4) and signal filtering (Gu Column 2 Lines 25-28). It would be obvious to one of ordinary skill in the art to combine the teachings of Gu with the UAV system of Phuyal, as the addition and specific recitation of different processing methods allows for specific signal processing methodologies to be used in the cellular tower network of Phuyal. 
Shattil: Shattil recites processing and routing features for a distributed cellular network to increase performance (Column 3 Lines 33-49). Phuyal discloses a drone-coupled radio protocol (Paragraph 0006) that establishes wireless communication between a drone and hands over control to another bearer based on capability (Paragraph 0031). It is well understood in the art of vehicle controls that network communications can be configured in a variety of ways, and a UAV networking system as disclosed in Phuyal would be obvious to combine with the network configuration of Shattil to improve the performance of processing in a distributed network as taught in Shattil. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER RYAN CARDIMINO whose telephone number is (571)272-2759. The examiner can normally be reached M-Th 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571)-272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER R CARDIMINO/Examiner, Art Unit 3661            

/Elaine Gort/Supervisory Patent Examiner, Art Unit 3661